ACCEPTED
                                                                                                                 06-15-00196-CR
                                                                                                      SIXTH COURT OF APPEALS
                                                                             )                              TEXARKANA, TEXAS
!                                                                                                          11/19/2015 3:03:49 PM
                                                                                                                DEBBIE AUTREY
                                                                                                                          CLERK


                                              No. 15-0172X

    STATE OF TEXAS,                                    §         IN THE 71 ST DISTRICT
                                  Plaintiff            §                             FILED IN
                                                                              6th COURT OF APPEALS
                                                       §                        TEXARKANA, TEXAS
    Vs.                                                §         COURT OF
                                                       §                      11/19/2015 3:03:49 PM
    DEVIN MITCHELL,                                    §                           DEBBIE AUTREY
                                  Defendant            §         HARRISON COUNTY, TEXASClerk

                              DEFENDANT'S AMENDED NOTICE OF ApPEAL

           Pursuant to Texas Rule of Appellate Procedure 25.2, Defendant, Devin Mitchell, gives

    notice of his desire to appeal from the Judgment and resulting sentence (and all orders leading

    thereto) on November 6, 2015, for two criminal felony convictions in cause number 15-0172X,

    The State a/Texas v. Devin Mitchell, in the Harrison County 71 51 District Court to the Sixth

    District Court of Appeals in Texarkana, Texas.

           The trial court judge has certified his right appeal. See Tex. R. App. P. 25.2(a)(2).



                                                 Respectfully Submitted,

                                                 Miller, James, M; ler & Hornsby, L.L.P.

                                                 By:             ~
                                                       Troy Hornsby
                                                       Texas State Bar Number 00790919

                                                 1725 Galleria Oaks Drive
                                                 Texarkana, Texas 75503
                                                 troy.hornsby@gmail.com
                                                 903.794.2711, f. 903.792.1276

                                                 Attorney for Defendant!Appellant
                                                 Devin Mitchell




                                              Page 1 of 2
,1



                                         CERTIFICATE OF SERVICE

     This is to certify that on November 19, 2015 a true and correct copy of the above and foregoing
     Defendant's Amended Notice ofAppeal has been forwarded by U.S. mail on all counsel ofrecord
     and other interested parties listed below:

     Appellant                                             State's Attorney
     Devin Mitchell                                        Coke Solomon
     c/o Harrison County Jail                              Shawn Connally
     P.O. Box                                              Harrison County District Attorney
     Marshall, Texas                                       P. O. Box 776
                                                           Marshall, Texas 75671-0776
     Trial Court Judge
     Honorable Brad Morin                                  Defendant's Trial Attorney
     71st Judicial District Court                          Scott Rectenwald
     Harrison County Courthouse                            11 0 W. Farmin Street
     200 West Houston, Suite 219                           Marshall, Texas 75670
     Marshall, Texas 75670




                                                  Page 2 of 2